Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-16-388
NATHANIEL TREJO, :
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the
defendant, Nathaniel Trejo (““Defendant’’), and Defendant’s counsel, Charles Flood, pursuant to
Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count 2 of the Indictment. Count 2 charges
Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(2).. Defendant, by entering this plea, agrees that he is
waiving any right to have the facts that the law makes essential to the punishment either charged
in the indictment, or proved to a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(2), is imprisonment for not less than 15 years and not more
than 40 years and a fine of not more than $250,000.00. Additionally, under Count 2, Defendant
may receive a term of supervised release after imprisonment of no less than 5 years and up to life.

See Title 18, United States Code, sections 3559(a)(2) and (3) and 3583(k). Defendant
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 2 of 16

acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3) and
3583(k). Furthermore, if Defendant commits any criminal offense under chapter 109A, 110, or
117, or section 1201 or 1591 of Title 18 of the United States Code, for which imprisonment for a
term longer than 1 year can be imposed, the court shall revoke the term of supervised release and
require the defendant to serve a term of imprisonment of not less than 5 years. See Title 18,
United States Code, Section 3583(k). Defendant understands that he cannot have the imposition
or execution of the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the
Clerk of the United States District Court, c/o District clerk’s Office, P.O. Box 61010, Houston,

TX 77208, Attention: Finance.
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 3 of 16

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 4 of 16

States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count 2 of the indictment and persists in that

plea through sentencing, and if the Court accepts this plea agreement, the United

States will move to dismiss any remaining counts of the indictment at the time of

sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 5 of 16

10. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD_ Page 6 of 16

12. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial

13. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b)  Atatrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the
court; and
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD_ Page 7 of 16

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.
Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count 2 of the Indictment. If this case were to proceed to trial, the United States could prove each
element of the offenses beyond a reasonable doubt. The following facts, among others would be
offered to establish the Defendant’s guilt:

On April 28, 2016, the National Center for Missing and Exploited Children (NCMEC)
received a compliant via their cyber tip line from DropBox.com. Cyber tip report # 10007655
was reported to the NCMEC cyber tip line from DropBox as a result of 5 videos and 1 image
depicting child pornography being posted to a Dropbox account created by a user using the email
address theloverofkids@mail.com#; Screen/User name John Doe. The DropBox account was
registered on February 4, 2016, using the internet protocol (IP) address 76.31.105.173.

DropBox confirmed that all files referenced in the cyber tip were viewed by DropBox,
prior to their submission to NCMEC, in accordance with their standard protocol. DropBox
confirmed that all the files associated with the cyber tip were being made publically available.
This meant that the files were being shared with whomever the creator of the account provided a
link to access the DropBox folder. In its cyber tip report, DropBox indicated that on February 4,
2016, after the account was created, the following files were uploaded to the DropBox account

associated with the email address theloverofkids@mail.com# utilizing the Comcast

 

Communications IP address 76.31.105.173:
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD_ Page 8 of 16

“f41.mpg.”

“Chinees_kutje.mp4”
“sweetlilpees.wmv”
““7yo-open.mp4”

“- sdpa_2(2).mp4”

“Photo 17-03-2015 7 17 28 pm.jpg”

AO Rosp

The files were reviewed by SA Guerra who indicated that they all met the federal definition of
child pornography. Two of those files are described as follows:
“f41.mpg” is a video file that is 5 minutes and 20 seconds in length. It depicts two

minor females, one who appears to be under the age of 14 and the other who appears to be under
the age of 8. Both children can be seen being vaginally penetrated by an adult male’s penis.

“Chinees_kutje.mp4” is a video file that is 32 seconds in length. It depicts a nude minor
female, who appears to be under the age of 12, lying down on her back, while engaged in a pose
in which her genitals are exposed in a lewd and lascivious manner.

On June 2, 2016, an administrative subpoena was served to Comcast Communications to
provide information pertaining to the subscriber assigned to the IP address 76.31.105.173 on
February 4, 2016, at the specific time of the upload to DropBox. Comcast responded that the
subscriber of the account on that date and time resolved back to:

Nick Trejo at 423 Kernohan Street, Crosby, Texas.
A records check revealed that a Nathaniel Trejo associated with the above mentioned

address was convicted, on September 12, 2013, for Indecency with a Child and Possession of

Child Pornography in the state of Texas and is a Registered Sex Offender.

On August 10, 2016, FBI Houston executed a federal search warrant at Trejo’s residence

in Crosby, Texas. Upon execution of the search warrant, Trejo was identified and subsequently
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 9 of 16

interviewed by SA Guerra and SA Shultz. After being advised of his Miranda Rights, Trejo
agreed to make a statement. Trejo advised that he had a DropBox account with the email
theloverofkids@mail.com# and had uploaded images and videos of child pornography to that
DropBox account. Trejo stated there would be child pornography on his Apple iPhone located
inside the residence.

Trejo explained that he also utilized the mobile application KiK to receive and distribute
child pornography with users of that application. Trejo would provide other users of KiK his
login and password for said DropBox account so that the other users could access the child
pornography files stored on DropBox. Trejo stated he had received child pornography as recently
as two days before the warrant was executed via the KiK application. Trejo stated there would
be child pornography within the DropBox application on his iPhone. Trejo stated he had been
viewing and receiving child pornography since approximately two months after he was released
from jail for the possession of child pornography in September of 2013. Trejo states he knew
what he was doing was illegal but that he had an addiction and could not help himself.

The Apple iPhone was observed in the residence. A brief, on-site, preview of the phone
revealed the presence of at least 50 videos and over 300 images that meet the federal definition
of child pornography within the DropBox application on the phone. The children in the
previewed images ranged in age from infants to young teenagers. Trejo indicated that he was
the only person in the home interested in child pornography and his parents had nothing to do
with his crime.

The Apple iPhone containing the child pornography was manufactured in China.

The iPhone was analyzed and SA Guerra found over 65 images and over 45 videos of child

 
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 10 of 16

pornography stored on the phone itself. This is in addition to the images seen in the DropBox
application during the preview. Those images are not actually stored on the phone but accessed
via the phone from DropBox. Trejo using the iPhone accessed the internet, a means and facility
of interstate and foreign commerce. Additionally, this iPhone shows it was first used on

6/15/2016 and the first child pornography file on that phone is dated 7/20/2016.

Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.
10

 
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 11 of 16

17. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days
of the sentencing hearing. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed

by the Court will be due and payable immediately and that Defendant will not attempt to avoid or

11
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 12 of 16

delay payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge in any manner, including by direct appeal or in a collateral proceeding, the restitution

order imposed by the Court.

Forfeiture
21. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property. In particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture:

An Apple iPhone, S/N FAMLH9Y YFFO9R.

22. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

24. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

Fines

12

 
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 13 of 16

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Notification of the Sex Offender Registration and Notification Act

26. Defendant has been advised, and understands, that under the Sex Offender
Registration and Notification Act, a federal law, he must register and keep the registration current
in each of the following jurisdictions: where he resides; where he is an employee; and where he
is a student. The Defendant understands that the requirements for registration include providing
his name, his residence address and the names and addresses of any places where he is or will be
an employee or a student, among other information. The Defendant further understands that the
requirement to keep the registration current includes informing at least one jurisdiction in which
he resides, is an employee, or is a student not later than three (3) business days after any change
of residence, employment, or student status. Defendant has been advised, and understands, that
failure to comply with these obligations subjects him to prosecution for failure to register under
federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.

Complete Agreement

27. This written plea agreement, consisting of 16 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant’s counsel. No promises or representations have been made by the

13

 
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 14 of 16

United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

28. Any modification of this plea agreement must be in writing and signed by all

parties.

Filed at fenston , Texas, on Novomber A , 2018.

Defendant 4

Subscribed and sworn to before me on Ney wy ben (3 , 2018.

 

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
APPROVED:

By: (Rhrndacd Naswdere)
Deputy United States District Clerk
Ryan K. Patrick
Unitgd States Attorne 6 ;
By: a

Sherri L. Zack S Flood
Assistant United Statqs Avforney Attorney for Defendant
Southern District of Téxas

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

14
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 15 of 16

HOUSTON DIVISION

UNITED STATES OF AMERICA
v. CRIMINAL NO. H-16-388

NATHANIEL TREJO,
Defendant.

OM MM MM

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending indictment. I

 

have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

 

agreement is an informed and voluntary one.

(LEE WH 3/Zo18

rey for Defendant Tate

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

15
Case 4:16-cr-00388 Document 50 Filed on 11/13/18 in TXSD Page 16 of 16

with my attorney. I understand this agreement and I voluntarily agree to its terms.

With S Licige Ll - ISIS

Defendant Date

 

 

16
